DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-16, 19-23, 25, and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 24, 26, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette (US 2016/0136887) in view of Sherman (US 2017/0203468). 

Regarding claim 17, Guillemette meets the claimed  method for printing a three-dimensionally printed structure, (Guillemette teaches nozzle heads for a 3D printer, see Fig. 24, [0209])   the method comprising: laying down at least two layers of material including a first (Fig. 24 depicts filament 2 to form a layer 1 and layer 3 as annotated below) wherein laying down a layer, for each of the at least two layers of material, comprises; (i) extruding a first material through first and second areas of a nozzle head (Fig. 24 depicts filament 2 to be extruded into areas above and below the filament 2) and (ii) feeding a second material through a tube of the nozzle head, (the fiber spool delivers a fiber to the printing head along with Filament 1, Fig. 24) wherein the second material forms an internal structure to the first material, (coating Filament 1 with another filament, Filament 2, to create Filament 3, see [0208]) the internal structure being situated in more than one layer such that the internal structure formed laying down the first layer is situated in… the first layer and the second layer. (Guillemette teaches Filament 3 could be of a smaller diameter than Filament 1, with the result being that the coiled substrate would be brought down to a smaller diameter and the coil increasing in pitch, see [0209]. That is, Guillemette teaches Layer 1, Layer 2, and Layer 3 to be compacted so that all materials are integrated together). 
[AltContent: textbox (Layer 3)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Layer 2)][AltContent: textbox (Layer 1)]
    PNG
    media_image1.png
    1068
    1159
    media_image1.png
    Greyscale


Guillemette does not explicitly teach the internal structure situated in both the first layer and the second layer.
Sherman meets the claimed the internal structure situated in both the first layer and the second layer. (Sherman teaches to incorporate a second material 119b within the unhardened two adjoining layers of first material 119a of the three-dimensional structure 126, Fig. 4. Sherman teaches the second component 110b may be configured to incorporate the second material 119b simultaneously with deposition of the unhardened first material 119a by the first component, see [0028].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the reinforcement filament deposition of Guillemette to 

	Regarding claim 18, Guillemette as modified meets the claimed wherein the tube has a shape that is one of: a curved shape, (Guillemette teaches  although cross sections of the input for a 3D printer are often rounded it can take other shapes such as rectangular, elliptical, or a variety of other shapes, see [0009]. Examiner notes the rounded and elliptical shapes meet the claimed curved shape) an inverted "T" shape, an "H" shape.

Regarding claim 24, Guillemette as modified meets the claimed, wherein laying down a layer further comprises dispensing a reinforcing material as the nozzle head is moved, such that the reinforcing material is wider than the width of the layer of material being laid down by the nozzle head, so that the reinforcing material extends beyond the width of the material being laid down. (Sherman teaches to incorporate a second material 119b that is a square wave larger than each layer, Fig. 4. Sherman teaches the second component 110b may be configured to incorporate the second material 119b simultaneously with deposition of the unhardened first material 119a by the first component, see [0028]. Guillemette teaches Filament 3 could be of a smaller diameter than Filament 1, with the result being that the coiled substrate would be brought down to a smaller diameter and the coil increasing in pitch, see [0209)

Regarding claim 26, Guillemette as modified meets the claimed wherein the method further comprises driving the reinforcing material into opposing layers. (Sherman teaches the second component 110b may be configured to incorporate the second material 119b simultaneously with deposition of the unhardened first material 119a by the first component, see [0028]. This meets the claimed driving the material. Furthermore, Guillemette teaches Filament 3 could be of a smaller diameter than Filament 1, with the result being that the coiled substrate would be brought down to a smaller diameter and the coil increasing in pitch, see [0209.)

Regarding claim 33, Guillemette as modified meets the claimed providing a sock/tube of material (Filament 2, Fig. 24) into which the first material (fiber and Filament 1, Fig. 24) is extruded and the second material is fed by the nozzle head. (wrapping assembly, Fig 24) 

Regarding claim 34, Guillemette as modified meets the claimed wherein the nozzle head comprises a further nozzle head within the nozzle head. (Examiner notes Fig. 24 of Guillemette depicts a first part to combine Filament 1 and the fiber, which meets the nozzle head within the nozzle head).


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette (US 2016/0136887) in view of Sherman (US 2017/0203468) and Cohen (US 10,254,499).

Regarding claim 30, Guillemette as modified does not meet the claimed, wherein laying down a layer further comprises inserting a needle into one or more of the first material and second material and introducing gas into the three-dimensionally printed structure through the needle.
(Cohen teaches interconnected pores 
may be produced by injecting air bubbles during deposition, see Col. 178, lines 50-59. Cohen further teaches a method for enhancing inter-layer adhesion may be used, comprising a rapidly-reciprocating, narrow heated needle which moves with the nozzle (e.g., it may be within the nozzle orifice) and penetrates layer N-1, "sewing" the two layers together by helping to intermix the material in each of them, see Col. 136, lines 37-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the needle and method of introducing air bubbles taught by Cohen with the method of 3D printing of Guillemette as modified above because the air bubbles can create empty channels for placing a conductive material, see Col. 178, lines 40-59.


Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette (US 2016/0136887) in view of Sherman (US 2017/0203468) and Roman et al. (US 2019/0134889). 

Regarding claim 31, Guillemette as modified meets the claimed further comprising: embedding one or more information elements into the three-dimensionally printed structure; receiving input from the one or more information elements embedded into the three-
Roman meets the claimed embedding one or more information elements into the three-dimensionally printed structure; receiving input from the one or more information elements embedded into the three-dimensionally printed structure; and manipulating the three-dimensionally printed structured based on the input received from the one or more information elements. (Roman teaches the specific active cooling operation parameters may be adjusted by processing circuitry of the build material build material management station 110 based on feedback from a sensor, such as a thermal sensor (e.g. a thermocouple probe) to be embedded within or adjacent to the volume of build material, see [0036]. Thus, the cooling operation of Roman meets the claimed manipulating step).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the embedded sensors and cooling feedback steps of Roman with the 3D printing techniques of Guillemette as modified above because it improves the cooling time calculation which improves 3D printing efficiency, see [0002] and [0036].


Regarding claim 32, Guillemette as modified does not meet the claimed embedding one or more information elements into the three-dimensionally printed structure and receiving input from the one or more information elements embedded into the three-dimensionally printed structure.
Roman meets the claimed embedding one or more information elements into the three-dimensionally printed structure and receiving input from the one or more information elements (Roman teaches the specific active cooling operation parameters may be adjusted by processing circuitry of the build material build material management station 110 based on feedback from a sensor, such as a thermal sensor (e.g. a thermocouple probe) to be embedded within or adjacent to the volume of build material, see [0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the embedded sensors and cooling feedback steps of Roman with the 3D printing techniques of Guillemette as modified above because it improves the cooling time calculation which improves 3D printing efficiency, see [0002] and [0036].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744